UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6016



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DARRELL KEITH EVANS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Matthew J. Perry, Jr., Senior
District Judge. (CR-95-837, CA-97-2072-10-3)


Submitted:   May 19, 1998                  Decided:   June 18, 1998


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Randolph Marshall Lee, Charlotte, North Carolina, for Appellant.
Marshall Prince, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Darrell Keith Evans seeks to appeal the district

court's order denying his motion filed under 28 U.S.C.A. § 2255

(West 1994 & Supp. 1998). We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court. United States v. Evans, Nos. CR-

95-837; CA-97-2072-10-3 (D.S.C. Nov. 24, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2